Citation Nr: 0929493	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
January 23, 2007, and a rating in excess of 70 percent for 
the period thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board observes that, during the course of the appeal, a 
rating of 70 percent was granted in a February 2009 Decision 
Review Officer decision for the Veteran's PTSD, effective 
January 23, 2007.  However, the Veteran's appeal proceeds 
from the initial unfavorable rating decision because such was 
not a full grant of the benefit sought on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a Veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking an increased rating for his service-
connected PTSD.  The Board finds that further development is 
necessary before a decision can be made on this claim.

In this regard, the Board notes that there are outstanding, 
relevant private treatment records.  Specifically, in a June 
2006 letter, Dr. Rago indicated that he had been treating the 
Veteran since February 2006.  Additionally, in an October 
2008 letter, Dr. Ainsworth stated that the Veteran had been 
under his care since July 2008, when he was transferred by 
Dr. Rago.  As such, a remand is necessary to obtain and 
consider any outstanding treatment records concerning the 
Veteran's PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Specifically, any outstanding private 
treatment records, including but not limited to those from 
Dr. Rago and Dr. Ainsworth, should be obtained and associated 
with the claims file.

The Board notes that the Veteran was most recently provided 
with a VA examination in August 2008.  If a review of any 
additional treatment records, or any other evidence that may 
be submitted by the Veteran upon remand, indicates that his 
PTSD has worsened since that time, he should be scheduled for 
a VA examination to determine the current severity of such 
disability.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.   The Veteran should be requested to 
identify all medical care providers who 
have treated him for his PTSD, 
including but not limited to Dr. Rago 
and Dr. Ainsworth, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
the necessary authorizations have been 
received, any outstanding records 
should be obtained and associated with 
the claims file.  If any records cannot 
be obtained after all reasonable 
efforts have been expended, the Veteran 
should be notified and given the 
opportunity to provide such records.

2.  If a review of additional evidence 
received upon remand indicates that the 
Veteran's PTSD has worsened since his 
August 2008 VA examination, he should 
be scheduled for a VA examination to 
determine the current severity of such 
disability.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  All 
necessary evaluations, studies, and 
tests should be conducted.  The 
examiner must provide a rationale for 
any opinion offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



